Citation Nr: 1243456	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic pulmonary disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active military service in the United States Navy from February 1989 to February 1993 and, in the United States Army from July 1997 to December 2004.  His military decorations include the Kosovo Campaign Medal (2nd award); Global War on Terrorism Service Medal; Global War on Terrorism Expeditionary Medal; and the Southwest Asia Service Medal.  He had 3 years and 9 months of foreign service.  His military occupational specialty was a motor transport operator. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record. 

The Board remanded this case in June 2011 for a VA examination and opinion.  The examination was conducted and the opinion rendered in July 2011.  Thereafter, the Board referred the case for a medical expert opinion from the Veterans Hospital Administration (VHA), which was obtained in November 2012.  


FINDINGS OF FACT

1.  The most probative medical evidence on file demonstrates that the Veteran's  chronic pulmonary disease is most appropriately diagnosed as interstitial lung disease.  

2.  With the favorable resolution of doubt, the Veteran's chronic pulmonary disease, diagnosed as interstitial lung disease, is the result of in-service environmental exposure.  

CONCLUSION OF LAW

Chronic pulmonary disease, diagnosed as interstitial lung disease, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for chronic pulmonary disease, diagnosed as interstitial lung disease, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Background

The Veteran's service treatment records (STRs) reveal that a June 2000 chest X-ray showed a possible small focal calcification in the left hilum that suggested a small calcified lymph node secondary to old granulomatous disease.  There also was an approximately three- to four-millimeter nodular density overlying the anterior right fifth rib, which was thought most likely to represent a small calcified granuloma. 

In a February 2004 post-deployment health assessment, the Veteran indicated that his health had stayed about the same during deployment, that he had gone on three sick calls during deployment, and that he had not developed any medical problems during deployment.  However, he reported a history of a chronic cough, and indicated that he had developed chest pain and difficulty breathing during his deployment.  

In September 2004 STRs reflect that the Veteran had a history of smoking and had been smoking 20 cigarettes a day.  He participated in a smoking cessation program at the time, and had stopped smoking by the end of the program in October 2004, using nicotine patches as a substitute. 

Post-service VA treatment records show that the Veteran was initially seen in August 2007, at which time a pulmonary function test (PFT) was performed and showed COPD.  A VA physician advised the Veteran to use an inhaler four times daily and advised him to quit smoking.  In October 2007, he complained of chest pain at the center of his chest, which occurred about two times a week.  He also reported that he was "losing his breath."  It was noted that he smoked one pack of cigarettes per day.  He was assessed as having COPD.  

In statements in February 2008 and June 2009 the Veteran reported that he was exposed to dust and sand in Iraq while in the United States Army without the benefit of respirators, and to welding fumes while in the United States Navy.  He stated that he was also exposed to burning feces in Iraq and had developed breathing problems approximately two to three years after service that was diagnosed as COPD, which he felt was due to such in-service exposure.  

On VA examination in May 2010 an examiner reviewed the Veteran's medical records, including results of pulmonary function tests (PFTs) from 2006 to 2008.  It was noted that a February 2006 PFT showed mild restriction.  PFTs in August 2007 and February 2008 revealed moderately severe restriction.  Also, obstructive disease (COPD) was noted in August 2007.  The Veteran smoked about 1 1/2 packs of cigarettes a day.  He was trying to quit and was currently down to 3/4 of a pack per day.  He complained of shortness of breath and a dry chronic cough, but did not report a history of wheezing.  He said that his symptoms first started after he got back from Iraq in 2004 when he walked through the motor pool and noted that he was short of breath.  His wife complained of his breathing being hard and his snoring at night.  He had obstructive apnea and used a CPAP mask.  He had first been evaluated for his lungs approximately one year earlier. 

After a clinical evaluation, the diagnosis was COPD with restrictive and obstructive defects.  In the VA examiner's opinion, it was most likely that the Veteran's pulmonary problems were related to his smoking and not to the exposure to welding fumes and not to sand or dust to which he was exposed in-service.  The VA examiner opined that it was most likely that the Veteran's pulmonary symptoms were related to his 20 year history of smoking. 

During his December 2010 Board hearing, the Veteran denied having any lung problems prior to service.  (See page 2 of the hearing transcript).  He said that, while stationed in Iraq, he was exposed to burning feces, fumes, and other debris (Id. at 3-4).  The Veteran denied receiving any medical treatment (for his lungs) while in Iraq (Id. at 5).  He first sought treatment for lung problems approximately two to three years after his return and was subsequently diagnosed with COPD (Id. at 6).  The Veteran denied any post-service exposure to chemicals or burning debris and said he had worked as a supervisor, cleaning state parks, and then as a counselor (Id. at 7-8).  He indicated that, while in the United States Navy, he was involved in restructuring ships, that included welding and inhaling smoke, although respirators were worn (Id. at 9). 

A February 2011 medical record by a VA primary care physician noted that the Veteran had a personal history of exposure to burning human feces while on active duty in Iraq that "would usually be done in open drum containers using diesel fuel as the main accelerant for the fire."  The VA physician opined that "if indeed anyone was deployed to this type duty without protective respiratory equipment, I would agree that this would probably be hazardous to the person's upper and lower respiratory tract."  

On VA examination in July 2011 an examiner noted that the Veteran had COPD, that he had been a smoker for many years, and that he continued to smoke about one pack a week.  A physical examination showed the Veteran's lungs were clear.  A chest X-ray showed no acute changes.  PFTs were performed and showed moderate restriction with no significant improvement with bronchodilators.  The diagnostic impression was COPD with restrictive component.  After a review of the STRs and the Veteran's medical history, and after the examination of the Veteran, the examiner concluded that the Veteran had COPD.  He indicated that medical literature showed that excessive tobacco use is a cause of COPD, but stated that he knew of no objective medical data that showed episodic inhalation of fumes and burning debris from the Persian Gulf to be a cause of COPD.  Therefore, he concluded that the Veteran's COPD was not caused or aggravated by exposures in the Gulf area.   

A November 2012 opinion of obtained from an Associate Pulmonary Chief of a VA Medical Center reflects that the request for the opinion indicated that the Veteran's military occupational specialty was consistent with exposures for environmental hazards, and that he had a history of tobacco use.  The Veteran reported that he had been diagnosed with COPD and restrictive airway disease as a result of service.  

The claims folders were extensively and carefully reviewed.  It was noted that in a post-deployment questionnaire in February 2004, in response to a question of whether he now had symptoms or had developed symptoms during his deployment, he reported yes to difficulty breathing.  No additional PFTs were found addressing his reported problems at that time.  Later, in 2006 PFTs demonstrated a normal FVC/FEV1 ratio of 79 - 80 percent, pre and post bronchodilator, with an interpretation that the results indicated a "restrictive pattern, mild impairment.  There is no significant bronchodilator response.  Diffusion is within normal limits."  

The medical expert stated that as there was no significant bronchodilator response and a normal ratio, which indicated the condition was not COPD but a restrictive pattern.  Restrictive patterns were found in interstitial lung disease.  Also, the Veteran had had numerous subsequent PFTs and the expert was unable to find a definitive diagnosis of COPD.  The Veteran's pulmonary condition was interstitial lung disease "which can [be] cause[d] by environmental exposure."  As the Veteran had extensive evidence of exposures to environmental hazards and reported symptoms in his post deployment questionnaire, as well as his follow-up PFT results being abnormal, the physician opined that it was at least as likely as not that his interstitial lung disease was caused by or aggravated by his military service.  The degree of aggravation was subjective.  

In conclusion, the medical expert stated that it was at least as likely as not that the medical diagnosis of COPD, given in 2006, was inaccurate as the PFTs showed a restrictive pattern and indicated an interstitial lung condition, not an obstructive condition.  The expert further commented that PFTs ruled out any significant degree of obstructive airway condition and consistently demonstrated a restrictive pattern.  In conclusion, the diagnosis was interstitial lung disease and the final opinion was that it was at least as likely as not that the Veteran's interstitial lung disease was caused by environmental exposure from military service.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury, and (3) evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology requires a showing "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Initially, the Board observes that there is a favorable as well as an unfavorable medical opinion.  Matters for analysis of medical opinions include, but are not limited exclusively to, (1) why any cited studies are or are not persuasive, (2) additional risk factors other than those alleged as causative, and (3) whether the claimed condition manifested itself in an unusual manner.  An opinion's probative value is diminished when it is (4) ambivalent, (5) based on an inaccurate or assumed factual premise shown to be incorrect, (6) based on an examination of limited scope, or (7) the basis for the opinion is not stated.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of any examination or opinion, or both.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  When the conclusions of two or more medical professionals differ, the rationales are an essential ingredient to weighing those opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The 2010 VA examiner cited the results of past PFTs and, so, reviewed the claim files and examined the Veteran before concluding that the Veteran had COPD with restrictive and obstructive defects which were most likely related to his smoking and not to the exposure to welding fumes, or environmentally to sand or dust during service.  On the other hand, the February 2011 VA clinical note suggests that the Veteran's respiratory symptom were probably due to in-service environmental factors, although no formal diagnosis was offered.  The July 2011 VA examiner, on the other hand, reviewed the STRs and the Veteran's medical history, and after performing a physical examination found that the Veteran had COPD due to smoking and not to in-service environmental factors.  

Contrasted against this is the 2012 opinion of a VA Associate Pulmonary Chief who specifically noted that he had extensively reviewed the claim files.  Unlike the other opinions, this expert specifically found that the results of PFTs indicated a restrictive, and not an obstructive, pattern from which it was concluded that the Veteran did not have COPD (an obstructive pulmonary process) but a type of restrictive lung disease found in interstitial lung disease which was at least as likely as not due to exposures to in-service environmental hazards.  

Therefore, as the 2012 VA pulmonary expert extensively reviewed the claim file and observed the pathologic processes which accounted for PFT results, the Board accords greater probative value to his opinion regarding the current nature of the Veteran's chronic pulmonary disease.  Moreover, based on the varying medical opinions, the Board concludes that the evidence is at least in equipoise as to whether service connection is warranted for his chronic pulmonary disease, diagnosed as interstitial lung disease.  Therefore, the Board will resolve all doubt in the Veteran's favor and find that such disease is the result of in-service environmental exposure.  Accordingly, service connection for chronic pulmonary disease, diagnosed as interstitial lung disease, is warranted.


ORDER

Service connection for chronic pulmonary disease, diagnosed as interstitial lung disease, is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


